Citation Nr: 0842593	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating for urinary frequency, 
claimed as polyuria, that is separate from the veteran's 20 
percent disability rating for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the veteran's claim of entitlement 
for a separate disability rating for polyuria (hereinafter 
referred to as "urinary frequency").  

The veteran's claim was previously before the Board in July 
2008.  At that time, the Board remanded the veteran's claim 
for additional VA examination.  Such examination has taken 
place, and appellate review may now proceed.  


FINDINGS OF FACT

1.  Urinary frequency, diagnosed as polyuria, is secondary to 
the veteran's service-connected diabetes mellitus.  

2.  Urinary frequency is manifested by a daytime voiding 
interval between 1 and 2 hours.   


CONCLUSION OF LAW

The criteria for a separate disability evaluation of 20 
percent for urinary frequency, diagnosed as polyuria, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.115, 4.119, Diagnostic Code 7913 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in September 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a letter dated March 2006, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in January 2005 and August 2008, and VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, VA 
received correspondence from the veteran in September 2008 
indicating that he had no other information or evidence to 
submit in support of his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Separate Disability Evaluation for Urinary Frequency

The veteran contends that he is entitled to a disability 
evaluation for his urinary frequency, claimed as polyuria, 
separate from his disability evaluation for diabetes 
mellitus.  The veteran was service-connected for diabetes 
mellitus type II in a September 2002 rating decision.  Based 
on the evidence discussed below, the Board finds that a 
separate disability evaluation of 20 percent is warranted for 
the veteran's urinary frequency.  

The veteran is seeking a separate disability evaluation for 
urinary frequency.  Under Note (1) to Diagnostic Code 7913, 
the rater is to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent disability evaluation.  38 C.F.R. § 
4.119.  Noncompensable complications are considered part of 
the diabetic process.  Id.  Therefore, the veteran's urinary 
frequency, if found to be compensable and secondary to the 
veteran's service-connected diabetes mellitus, can be rated 
separately from the veteran's diabetes since he has not been 
assigned a 100 percent disability evaluation.  

The veteran underwent VA examination for his urinary 
frequency in January 2005.  The examiner diagnosed the 
veteran with polyuria (the passage of a large amount of urine 
over a given period of time), and concluded that the 
veteran's polyuria was caused by his service-connected 
diabetes mellitus.  The examiner even went as far as to opine 
that the veteran's polyuria was "undoubtedly" secondary to 
his service-connected diabetes mellitus.  The examiner also 
indicated that the veteran's polyuria was probably temporary 
and should resolve once the veteran's diabetes was better 
controlled.  

The Board remanded the veteran's claim in July 2008.  Since 
the January 2005 VA examination indicated that the veteran's 
polyuria would likely clear up in the future, additional 
evaluation was necessary to determine if the veteran still 
had polyuria.  Also, there was no evidence provided as to 
urinary frequency in the January 2005 examination report, so 
the Board was unable to determine if the veteran's polyuria 
was a compensable complication of the veteran's diabetes that 
could be rated separately.  

Upon remand, the veteran was afforded additional VA 
examination in August 2008.  The examiner concluded that the 
veteran still suffered from polyuria, and noted that the 
veteran's symptomatology had gotten progressively worse since 
the original onset.  The examiner indicated that the 
veteran's daytime voiding frequency was once every 1 to 2 
hours, while his night time voiding frequency was once per 
night.  The examiner concluded that it was impossible, 
without resorting to mere speculation, to determine whether 
the veteran's urinary symptoms were secondary to the 
veteran's diabetes mellitus.  

However, while an opinion as to etiology may have been found 
to be impossible in August 2008, this was not the case in 
January 2005, as that examiner indicated that the veteran's 
polyuria was "undoubtedly" secondary to the veteran's 
diabetes mellitus.  The January 2005 examiner's strong choice 
of language implies that the examiner was not speculating at 
this time.  Therefore, providing the veteran the full benefit 
of the doubt, the Board finds that the veteran's polyuria is 
in fact secondary to his service-connected diabetes mellitus.  

The Board must now turn its attention to whether the 
veteran's polyuria symptoms are so severe as to result in a 
compensable disability evaluation.  As previously mentioned, 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating under Diagnostic Code 7913.  
According to the veteran's August 2008 VA examination, the 
veteran's polyuria was characterized by urinary frequency 
with a daytime voiding interval between 1 and 2 hours and a 
need to void once per night.  

According to 38 C.F.R. § 4.115a, urinary frequency is to be 
rated as follows:

Daytime voiding interval between 2 and 3 hours, or, awakening 
to void 2 times per night, warrants a 10 percent disability 
rating.  

Daytime voiding interval between 1 and 2 hours, or, awakening 
to void 3 to 4 times per night, warrants a 20 percent 
disability rating.  

Finally, daytime voiding interval less than 1 hour, or, 
awakening to void 5 or more times per night.  

Based on the above, the Board finds that the veteran is 
entitled to a separate 20 percent disability evaluation for 
his urinary frequency, diagnosed as polyuria.  The veteran's 
daytime voiding interval is between 1 and 2 hours, meeting 
the criteria for a 20 percent disability rating.  The veteran 
is not, however, entitled to the highest available rating for 
urinary frequency of 40 percent.  His daytime voiding 
interval exceeds 1 hour and he only voids once per night.  A 
40 percent disability rating requires a daytime voiding 
interval of less than 1 hour, or, the need to void 5 or more 
times during the night.  Therefore, the veteran is entitled 
to a separate disability evaluation of no more than 20 
percent for his urinary frequency.  


ORDER

Entitlement to a separate 20 percent disability rating for 
urinary frequency, claimed as polyuria, is granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


